Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-12 are presently pending. Claims 1-4, 7-8, 12, after restriction election, have been considered below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 16188484.6, filed on 9/13/16.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Restriction Election
Applicant elects Species I (claims 2-4, 7-8), without traverse, for further examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-8, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electronic processing device is adapted to calculate a horizontal component of the optical flow " in which the optical flow is insufficient antecedent basis for this limitation in the claim.  Claim 12 recites a similar limitation and is rejected with the same reason. Claims 2-4, 7-8 depend from claim 1 and are rejected the same.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2007/0299596 A1, Moritz et al. (hereinafter Moritz).


As to claim 1, Moritz discloses a vision system for detecting in front of a motor vehicle, comprising a mono imaging apparatus adapted to capture images from the surrounding of the motor vehicle (Fig 1; pars 0019-0020, onboard image recording system aligned in the forward direction of travel of vehicle to capture images), and 
an electronic processing device adapted to perform image processing of images captured by the mono imaging apparatus in order to detect objects in the surrounding of the motor vehicle (Fig 1; pars 0019-0020, at least one image recording system for detecting the vehicle surroundings), 
the electronic processing device is adapted to calculate a horizontal component of the optical flow (Figs 1-3, 5; pars 0019-0020, horizontal optical flow from the flow field being projected and/or derived), and to determine transitions between regions of essentially constant horizontal optical flow and regions of essentially non-constant horizontal optical flow (pars 0019-0020, detecting sub-area of the image plane indicating stationary structures/features that essentially not moving (e.g. constant) and detecting moved objects from the observable flow vectors (e.g. non-constant) and the boundary line).As to claim 2, Moritz discloses the vision system as claimed in claim 1 further 

As to claim 12, it is a method claim necessitated by claim 1. Rejection of claim 1 is therefore incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moritz in view of US 2007/0299596 A1, Fujimoto (hereinafter Fujimoto).


As to claim 8, Moritz discloses the vision system as claimed in claim 1 but does not expressly teach the electronic processing device is adapted to restrict the transitions to a lower image part. Fujimoto, in the same or similar field of endeavor, further teaches the image captured to detect an object based on a road boundary dividing the image into upper and lower part, in which the lower part is essentially restricted to road or 

As to claim 7, Moritz as modified discloses the vision system as claimed in claim 1 but does not expressly teach disregarding in the transitions determination of a central image region. However, Fujimoto teaches a velocity image that divide the transitions line essentially into upper and lower regions. Therefore, it would have been obvious to one of skill in the art to appreciate that the transmissions determination in a central image region would not be needed (discregard). 9-11. (Withdrawn)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the 

/QUN SHEN/
Primary Examiner, Art Unit 2661